



[aegcoverpagelogo.jpg]

Exhibit 10.3
December 1, 2015


Joseph D’Amico
[address redacted]


Dear Joe:


Reference is made to the letter dated April 27, 2015 offering you temporary
employment through November 30, 2015. This letter will confirm our agreement to
extend your temporary employment arrangements on the following terms:


Job Position
As of October 26, 2015, your job position of Interim Chief Financial Officer
ended. For the remainder of your temporary employment with Apollo, you will
assume the job position of Senior Advisor to the Chief Executive Officer. This
position will be based in Chicago, Illinois and will report to Gregory Cappelli,
Chief Executive Officer.
Monthly Salary and Work Hours
For the remainder of the term of your initial engagement which continues through
November 30, 2015, you will continue to work on a full time basis and receive a
monthly salary of $80,000, less required tax withholdings, payable on a
bi-weekly basis in arrears.


Beginning December 1, 2015, your temporary employment will transition to working
part-time, approximately eighty (80) hours a month on average, over the course
of the term of the extension period, which is expected to continue through May
31, 2016 (“the Extension Period”). During the extension period, your monthly
salary will be $40,000, less required tax withholdings, payable on a bi-weekly
basis in arrears, commensurate with your transition to working on a part-time
basis.


If the amount of hours you actually work during the Extension Period regularly
exceeds the 80 hours per week, on average, that is anticipated, Apollo agrees to
provide you with additional reasonable compensation for this additional work, as
mutually agreed.


You will not be eligible to participate in the Executive Officer Performance
Incentive Plan or any other bonus plan of Apollo or its subsidiaries.
Benefits
As a temporary employee, you will not be eligible to participate in any of
Apollo’s employee benefit plans, programs, or arrangements, including, but not
limited to, health care plans, 401(k) plan, UShare profit sharing program,
deferred compensation plan, Educational Assistance Plan, paid vacation or sick
time, or holiday time off.


During the Extension Period, the Company will provide you with a monthly stipend
of $1,250.


You will also be eligible to continue to serve as a director of the University
of Phoenix, Inc. Board of Trustees and the Western International University


[subsidarylogos.jpg]

--------------------------------------------------------------------------------





[aegcoverpagelogo.jpg]

 
Board of Trustees. The Company shall compensate you for your services to these
boards consistent with the amount of compensation paid to other non-employee
members of these boards and payable in the same manner as compensation is paid
to other non-employee members of these boards. Because you are already being
compensated for these board-related services, any hours spent in performing such
board-related services for these companies will not be counted in determining
whether you have exceeded the anticipated 80-hour per month on average level of
work contemplated in your part-time role.
Severance Benefits
Because you are being employed through a temporary employment engagement, the
end of this employment is not considered to be an involuntary termination under
the Senior Executive Severance Pay Plan (“Severance Plan”), which means that you
will not be eligible to receive severance benefits under the Severance Plan or
any other arrangement in connection with your employment as Interim CFO or
Senior Advisor to the Chief Executive Officer.



In addition to the compensation terms described above, the following terms will
also apply during this temporary employment:
Cooperation
Apollo will provide reimbursement for any reasonable expenses actually incurred
in providing cooperation to Apollo, including by providing truthful information
and testimony as reasonably requested by Apollo, with regard to any claim
asserted by or against Apollo or its subsidiaries as to which you have relevant
knowledge and, in situations where you are not a named defendant in the claim,
Apollo will also provide a reasonable rate of pay per hour for time spent in
providing such services.
Indemnification
Apollo agrees to indemnify you to the maximum extent permitted by Section 10-856
of the Arizona Revised Statutes, Article 5 of the University of Phoenix Bylaws,
and Section 5.14 of the Apollo Bylaws in regard to your service as Interim CFO
and Senior Advisor to the Chief Executive Officer.


As set forth in the Separation Agreement and General Release and Waiver of
Claims with Apollo that you executed on September 12, 2013 (the “Separation
Agreement”), your rights under Section 13(c) of the Employment Agreement (as
defined in the Separation Agreement) remain in force in accordance with their
terms.

Nothing in this letter shall restrict in any way your rights or Apollo’s rights,
which rights are hereby expressly reserved by each, to terminate employment at
any time for any reason, with or without cause, subject to applicable law.


Please note that the terms of this offer do not affect the terms of your
outstanding equity awards (other than the RSU award described herein), and such
other equity awards shall remain outstanding subject to all of their terms and
conditions.


Your employment will be subject to all terms and conditions contained in the
current version of the Employee Handbook.



[subsidarylogos.jpg]

--------------------------------------------------------------------------------





[aegcoverpagelogo.jpg]

Should you have any questions concerning any part of this offer, please call
Fred Newton at (602) 557-1703.


Sincerely,


/s/ Fred Newton
Fred Newton
Chief Human Resources Officer
Apollo Education Group, Inc.




 
I accept this offer as presented.
 
/s/ Joseph L. D’Amico
As of 12/1/2015
 
 
Joseph D’Amico
Date




[subsidarylogos.jpg]